Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham on 10/5/2021.

The application has been amended as follows: 

1. 	(Cancelled)
2. 	(Cancelled)
3. 	(Cancelled)
4.	(Cancelled)
5. 	(Cancelled)
7. 	(Cancelled)
8. 	(Cancelled)
9. 	(Cancelled)
10. 	(Cancelled)
11. 	(Cancelled)
12. 	(Cancelled)

14. 	(Cancelled)
15. 	(Cancelled)
16. 	(Cancelled)
17. 	(Cancelled)
18. 	(Cancelled)  
19. 	(Currently Amended) A gas turbine engine comprising: 
a compressor section; 
a combustor in fluid communication with the compressor section; and 
a turbine section in fluid communication with the combustor, the turbine section including a vane assembly comprising an airfoil having an exterior wall defining an interior cavity, the exterior wall extending between a leading end and a trailing end and between an open inboard end and an open outboard end, the exterior wall being formed of a material selected from the group consisting of refractory metal-based alloys, ceramic-based material and combinations thereof, a support frame extending in the interior cavity and protruding from the interior cavity through at least one of the open inboard end and the open outboard end, and at least one spacer located between the airfoil and the support frame, the at least one spacer arranged between the open outboard end of the airfoil and a first flange of the support frame, and a spring member located between the open inboard end of the airfoil and a second flange of the support frame.
20. 	(Cancelled)
21. 	(Cancelled)


Reasons for Allowance
Claims 19 and 22 are allowed.
the closest prior art of record is Uechi (US 2013/0315725 as referenced in OA dated 3/5/2020), Harding (US 2006/0034679 as referenced in OA dated 3/5/2020), and Vance (US 20060228211 as referenced in OA dated 3/5/2020).
Harding teaches a gas turbine engine with a turbine having a vane comprising an airfoil and support frame.  Harding teaches an airfoil of a vane made from refractory metal-based alloys, a ceramic-based material and combinations thereof.  Vance teaches a support frame of an airfoil of a vane supported by a spring washer pressing against a nut of the support frame.
Regarding claim 19, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim, a gas turbine engine with a turbine having a vane comprising an airfoil and a support frame, wherein a spring member is located between an open inboard end of the airfoil and a second flange of the support frame.  Vance does not teach the second flange as described in the Patent Trial and Appeal Board decision rendered on 8/3/2021.
Regarding claim 22, the claim is allowed at least by virtue of its respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741